Citation Nr: 1411610	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-23 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1986 until February 1997, with additional reservist obligation until February 2002.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia which denied the Veteran's application for VA educational assistance benefits.  The Veteran appealed the denial, and the matter is now before the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.  


FINDING OF FACT

The Veteran attended the United States Military Academy at West Point, and was subsequently commissioned as an officer.


CONCLUSION OF LAW

The Veteran has not met the basic eligibility criteria for entitlement to educational assistance under Chapter 30, Title 38, United States Code. 38 U.S.C.A. § 3011  (West 2002); 38 C.F.R. § 21.7042 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits of the Claim

This matter comes to the Board from an application by the Veteran for educational assistance benefits under Chapter 30, Title 38, United States Code also known as the Montgomery GI Bill (MGIB).  The Veteran's application was initially denied due to expiration of the delimiting date for the Veteran to make such an application.  Following further development, VA noted that the Veteran had never been eligible to receive such benefits, and thus the expiration of any delimitating date was immaterial.

The purpose of the Montgomery GI Bill is to provide an educational assistance program to members of the Armed Forces following separation from military service.  38 U.S.C.A. § 3001 (West 2002).  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates and not preceding certain prescribed dates, or meeting certain other exceptional criteria.  See 38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042, 21.7045 (2013).  In pertinent part, to be eligible for MGIB benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A).  In addition, certain limitations apply to individuals who may collect MGIB benefits.  Pertinent to the immediate appeal, the law prescribes that

[a]n individual who after December 31, 1976, receives a commission as an officer in the Armed Forces upon graduation from the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, or the Coast Guard Academy is not eligible for educational assistance under this section.

38 U.S.C.A. § 3011(c)(2).

The facts in the immediate case are not in dispute.  According to the Veteran's own written testimony he entered the United States Military Academy at West Point in 1982, graduated, and was commissioned as an officer in 1986.  The Veteran then served in active duty until 1997.  In August 2011, VA confirmed that the Veteran was commissioned as an officer after graduating from a US service academy, and was discharged honorably with the rank of captain in February 1997.
 
Thus, based on the undisputed facts the Veteran is not eligible to receive benefits under the provisions of the MGIB, because he was commissioned as an officer following graduation from a United States Military Academy.  The Board is cognizant of the Veteran's honorable and faithful military service for over a decade.  However, a careful review of the record reveals that the criteria for entitlement to the benefits sought have not been met.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the Veteran's claim cannot be granted.

Duty to Notify and Assist

The Veteran was not notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 30 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).  Therefore, the Board finds that no further action is necessary under VCAA.


ORDER

Educational benefits under Chapter 30, Title 38, of the United States Code are denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


